Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

1.	Claims 2-6 and 8 are allowed.  Claims 2 and 8 are independent.

Response to Amendment
2.	The amendment filed October 22, 2021 has overcome the objection to the drawings (Fig. 25) and the 35 U.S.C. 112(a) rejection of claims 2-8.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 2 and 8 as amended each include the limitation of claim 7, now canceled.  Specifically, claims 2 and 8 define the predetermined interval, at which the first light receiving element row, the second light receiving element row, and the third light receiving element row are disposed in a second direction orthogonal to the first direction in which each of the rows extends, to correspond to one pixel.
Examiner agrees with Applicant on the remarks on pages 8-10 (note page 10, the 2nd and 3rd paragraphs), with respect to the predetermined interval being corresponding to one pixel and the secondary reference Hosier (US 2005/0174617) in the obviousness-type double patenting (ODP) rejection.  The ODP on claims 2-6 and 8 is therefore withdrawn.

Claims 3-6 depend on claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	For publication purpose, claims 2-6 and 8 will be renumbered as claims 1-6, respectively.
Pertinent Prior Art
5.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tashiro et al. (US 2013/0208172 A1), see Figs. 15 and 17
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674